NO








NO. 12-09-00190-CR                    
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
R.B. ETHRIDGE, 
APPELLANT                                                     '     APPEAL
FROM THE 3RD
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
who is pro se, has filed a motion to dismiss this appeal.  No decision has been
delivered in the appeal.  Accordingly, Appellant’s motion to dismiss is
granted, and the appeal is dismissed.  See Tex. R. App. P. 42.2(a).  All pending
motions are overruled as moot.
Opinion delivered December 30, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)